Citation Nr: 0126052	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  00-23 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an increased rating for bilateral hearing 
loss, currently rated 40 percent disabling.

2. Whether there is new and material evidence to reopen a 
previously-denied claim of service connection for status 
after bunionectomy, left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


REMAND

The veteran served on active duty from July 1976 to October 
1981.  He was scheduled for a videoconference hearing before 
a member of the Board of Veterans' Appeals (Board) on October 
30, 2001.  On that date he requested that, instead, he be 
scheduled for a hearing before the Decision Review Officer 
(DRO) at the Department of Veterans Affairs (VA) Regional 
Office (RO).  The case is remanded to the RO for the 
following action:

The appellant should be scheduled for a 
DRO hearing at the RO.

The appellant need take no further action until otherwise 
informed, but may submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. E. Day
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).





